ITEMID: 001-77018
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: PHULL v. FRANCE
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Suku Phull, is a United Kingdom national who was born in 1953 and lives in Britain.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant is a practising Sikh and is thus required by his religion to wear a turban. He stated that in October 2003 he travelled to Strasbourg on a business trip; on the return journey on 10 October 2003 he was compelled by security staff at Entzheim Airport to remove his turban for inspection as he made his way through the security checkpoint prior to entering the departure lounge.
